        Case 5:20-cv-00830-JKP Document 84 Filed 11/23/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


MI FAMILIA VOTA, TEXAS STATE
CONFERENCE OF THE NATIONAL
ASSOCIATION FOR THE
ADVANCEMENT OF COLORED
PEOPLE, MICAELA RODRIGUEZ
and GUADALUPE TORRES

Plaintiffs                                          No. SA-20-CV-00830-JKP

v.

GREG ABBOTT, Governor of Texas;
RUTH HUGHS, Texas Secretary of
State,

Defendants



                                            ORDER


        This matter came before the Court at a status hearing on November 10, 2020. At this

hearing, the parties agreed the matter before this Court is now moot. The parties agreed to

inform the Court whether Plaintiffs would file a voluntary dismissal or whether Defendants

would seek review in the appellate court, or both. To date the Court has not been informed of

either party’s intention on how this matter should be disposed.

        Accordingly, on or before November 25, 2020, the parties shall file an advisory with

this Court regarding their intentions of how to proceed with this matter or how this Court

shall dispose of this matter now that it is moot.

        It is so ORDERED.
        SIGNED this 23rd day of November, 2020.




                                               JASON PULLIAM
                                               UNITED STATES DISTRICT JUDGE
